Citation Nr: 0414864	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  03-03 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for the residuals of a 
hysterectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Senior Counsel

INTRODUCTION

The veteran served on active duty from May 1976 to December 
1980 and from July 1986 to July 1989.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating actions of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

In March 2000, service connection was denied for a low back 
condition and the residuals of hysterectomy.  In January 
2002, the RO reevaluate the claims in light of the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA) in 
November 2000.  The two claims were again denied in June and 
October 2002 rating actions.  A notice of disagreement (NOD) 
was received in November 2002 and a statement of the case 
(SOC) was issued in November 2002.  A substantive appeal was 
received from the veteran in January 2003.

In December 2003, the veteran testified during a hearing 
before the undersigned at the RO in St. Petersburg, Florida; 
a transcript of that hearing is of record.  The Board accepts 
for inclusion in the record medical evidence submitted (along 
with a waiver of RO jurisdiction) during that hearing.  See 
38 C.F.R. § 20.800 (2003).  No other claim is before the 
Board at this time.           


FINDINGS OF FACT

1.  It is as likely as not that the veteran first manifested 
a low back disorder, now indicated to be L-5/S-1 lumbar 
degenerative disc disease with associated herniate nucleus 
pulposus, during service.

2.  It is as likely as not that the veteran's gynecological 
disorder, leading to a hysterectomy in 1991, began during the 
veteran's service. 

CONCLUSION OF LAW

A low back disorder and the residuals of a hysterectomy are 
the result of service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service connection

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein. 38 
U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).

Regarding the claim for service connection for a low back 
disorder, it is noted that the veteran had complaints of low 
back pain during service.  For example, in April 1993, severe 
back pain was reported.  Back pain was also indicated at 
other times.  Regarding the claim for service connection for 
the residuals of a hysterectomy, it is noted that the veteran 
had complaints of abdominal pain during service.  For 
example, in October 1980 it was reported that the veteran had 
problems with cramping for three years.  Abdominal pain in 
September 1986, October 1988, and April 1992, were also 
reported.

The veteran was discharged from service in July 1989.  VA 
conducted an examination in May 2002.  At that time, the 
veteran reported having low back pain during service in 1987 
and the late 1980's.  X-ray studies revealed moderate L-5/S-1 
lumbar degenerative disc disease.   

The veteran submitted an August 2002 statement from her 
primary care doctor, a VA healthcare provider, who notes that 
she has had the opportunity to review the veteran's service 
medical records.  Chronic low back pain and a hysterectomy 
were noted.  Longstanding complaints of back pain in service 
were also cited (dating back to the 1980's).  It was the 
doctor's contention that this condition was "service 
connected."  

The doctor also cited extensive notations of abdominal pain 
during service.  A hysterectomy was performed in 1991 
following findings of a 5 to 6 centimeter ovarian mass.  The 
doctor believes that service connection should be granted due 
to the longstanding problems with abdominal pain. 
 
The veteran submitted an undated medical report from a VA 
orthopedic surgeon at the hearing held before the Board in 
December 2003.  The doctor was of the opinion that it was 
more likely than not that the current back pain is related to 
the back condition well documented in military service. 

At the hearing held before the Board in December 2003, the 
veteran testified that she had not troubled with her back 
prior to service (Transcript [T.] at page 4).  The veteran 
reports back problems both during service and immediately 
following service (T. at pages 4 to 7).  Regarding the 
hysterectomy, the veteran cited terrible cramping during 
service (T. at 12).  She cited continuous treatment for this 
problem until her hysterectomy in August 1991 (T. at 15).

In this case, a continuity of symptomatology is seen both in 
service and immediately following service.  See 38 C.F.R. 
§ 3.303(b).  The medical opinions rendered in August 2002, 
submitted to the Board in December 2003, and the testimony of 
the veteran (a nurse practitioner) places the possibility 
that the veteran's low back disorder and hysterectomy are 
related to service in, at least, equipoise.  While the 
ovarian mass was not indicated in service, it is unclear when 
this disorder began.  Resolving the benefit of the doubt in 
the veteran's favor, service connection is granted.

II. Veterans Claims Assistance Act

The Board observes that an enacted law, the VCAA, and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record reflects that the veteran and her representative 
were provided with a copy of the appealed rating actions, and 
were provided a SOC for both claims.  In addition, the 
veteran was provided with a Supplemental SOC in July 2003, 
which provided notification of the information and medical 
evidence necessary to substantiate the claims.  The RO has 
also made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  The veteran has also 
been afforded several VA examinations during the course of 
these claims and received a hearing before the undersigned in 
December 2003.  Thus, under the circumstances in this case, 
even in light of the recent decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) (which held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits), VA has satisfied its duties to notify 
and assist the veteran, and adjudication of this appeal poses 
no risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  In Pelegrini, the U.S. 
Court of Appeals for Veterans Claims (Court) determined that 
VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.  
See 38 U.S.C.A § 7261(b) (West 2002) (providing that "[i]n 
making the determinations under [38 U.S.C.A. § 7261(a)], the 
Court shall take due account of the rule of prejudicial 
error.").  In the claim before the Board at this time, in 
light of the total grant of the benefits awarded in this 
decision, any error in notification is considered to be 
harmless.  As such, more specific notice is not indicated.


ORDER

Service connection for a low back disorder is granted.

Service connection for the residuals of a hysterectomy is 
granted.



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



